Citation Nr: 1506593	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-15 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy and its residuals.

2.  Entitlement to service connection for a chronic disability manifested by urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1973 and again from August 1974 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  The Veteran had a hearing before the Board in July 2012 and the transcript is of record.

The case was brought before the Board in September 2012 and July 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include affording her a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

In the September 2012 remand, the Board referred an issue raising the timeliness of the Veteran's appeal with a July 2004 rating decision denying service connection for pancreatitis.  The issue was properly raised in the record, but has not yet been adjudicated by the RO.  The Board still does not have jurisdiction over it, but once again refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a chronic condition manifested by urinary incontinence is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link the Veteran's post-service hysterectomy and residuals thereof to her active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a hysterectomy and its residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  

A pre-adjudication letter dated in March 2004 satisfied the duty to notify provisions.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002).  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that she feels would be relevant to her claim.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided an appropriate VA examination in connection with her hysterectomy claim in October 2012 with an additional medical opinion obtained in September 2013 as required by the Board's July 2013 Remand directive.  The Board finds the examination and opinion rendered are adequate for deciding the claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed current symptoms and the circumstances around her past hysterectomy, evaluated the likely etiology of the hysterectomy, and provided supporting explanation and rationale for all conclusions reached considering the Veteran's lay statements and medical history.  The September 2013 medical opinion was thorough and all necessary evidence was considered.  Additionally, the Board finds the addendum opinion responsive to the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction, the Veteran was afforded a hearing before the Board in July 2012 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection. The Veteran was represented, and her representative from DAV and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to her complaints during service. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for service connection.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends she had ongoing gynecological issues since her military service, which ultimately led to a hysterectomy in 1998, nearly two decades after service.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Board's opinion here is limited to the etiology of the Veteran's 1998 hysterectomy only.  The Veteran claims she has chronic gynecological issues manifested mainly by urinary incontinence.  She does not specifically separate out her hysterectomy from the other issues, but the issues have been adjudicated separately throughout the pendency of this appeal.  The medical evidence, moreover, indicates the Veteran had gynecological and urinary complaints that pre-dated her hysterectomy and, therefore, cannot be presumed a residual of her hysterectomy.  This is explained more thoroughly in the Remand portion of this decision.

The Veteran indicates she began having gynecological problems in 1974, during active duty, after she claims she was raped.  Her military records do not confirm the rape, but it is noteworthy that the Veteran is currently service connected for posttraumatic stress disorder (PTSD) related to in-service personal assault.  Her service treatment records confirm, moreover, that the Veteran was seen frequently complaining of various gynecological symptoms.  In March 1975, the Veteran was seen complaining of vaginal bleeding with yellow discharge and pain.  She was prescribed oral contraceptive pills to minimize bleeding and pain.  She complained of pustule on the lip of the vagina with discharge in November 1975.  A PAP smear was done at the time, but the examination and smear were normal.  In contrast, an August 1977 PAP smear revealed mild dysplasia of the cervix with trichomonas and atypical squamous metaplasia, which was confirmed in a repeat PAP smear in November 1977.   She complained of heavy vaginal discharge and urinary incontinence thereafter throughout 1978.  She further complained of pain following an urelthroscopy in October 1978, which was diagnosed as cystitis.  Her March 1980 separation examination was within normal limits, although the Veteran self-reported she was unsure if she had a history of venereal disease.

After service, the Veteran's treatment records are largely silent until 1987 when she was seen with mild pelvic inflammatory disease.  She was hospitalized at the time for an unrelated issue and complained of vaginal pain and discharge.  Similarly, in July 1991, she was hospitalized for an unrelated issue, but was also treated for monilia vaginitis.

In 1998, the Veteran was seen with an acute pelvic infection with sepsis, and ultimately underwent a hysterectomy.  She was subsequently treated through the years for various gynecological complaints.    A November 2001 pelvic ultrasound done by a private physician noted status-post hysterectomy findings, with mild obstruction.  None of these medical records, however, indicate a link between the Veteran's post-service hysterectomy and in-service gynecological treatments.

The Veteran was afforded a VA examination in October 2001 where the Veteran reported a sudden onset of pelvic pain in January 1998, which resulted in a two month hospitalization and hysterectomy.  She also reported a history of "cryosurgery" in 1976, during active duty.  The examiner did not proffer an opinion as to the cause of the hysterectomy.  Similarly, an April 2004 VA examiner merely indicated the Veteran's medical and surgical history, but did not proffer an opinion with regard to etiology.

The Veteran was again afforded a VA examination in October 2012 where the examiner diagnosed the Veteran with hysterectomy residuals, although finding no current symptoms.  The examiner did not address the Veteran's in-service gynecological treatment.  Rather, the examiner merely limited the opinion to finding in-service treatment for sexually transmitted diseases would not cause the need for a hysterectomy years later.  

On remand, an addendum opinion was obtained dated September 2013.  Reviewing the medical examination conducted in October 2012, the service treatment records, and medical records since service, the examiner opined that the Veteran's hysterectomy was "less likely than not" incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran's in-service treatment following 1977 evidence of mild dysplasia of the cervix included a colposcopy and an ECC (endocervical curettage) removing HPV (Human Papilloma Virus).  In 1998, "were there any concerns with regard to the Veteran's previous cervical dysplasia, the cervix would have been removed during her hysterectomy; instead, the cervix was left intact."  The examiner further found the Veteran presented in 1998 with an acute pelvic infection with sepsis, inflamed left fallopian tube, and a cystic ovary causing the need for supracervical hysterectomy.  The examiner opined that it was not possible for the Veteran to have sustained that type of infection from 1980 to 1998.  Accordingly, the examiner found the hysterectomy "less likely than not" to be related to her military service, to include in-service infections.  

The examiner further noted the Veteran's multiple in-service gynecological visits for cystitis, urethritis, and stress incontinence, but found these symptoms unrelated to the 1998 hysterectomy.  Unlike the 2012 VA examiner, this examiner found the Veteran's urinary incontinence to be separate from the post-service hysterectomy.  Overall, the examiner found the 1998 hysterectomy to be unrelated to the Veteran's military service because the surgery was due to an acute infection occurring at that time and unrelated to any issue she had during her military service.

The Board finds the September 2013 VA opinion persuasive.  It is based on a thorough review of the record, including the 2012 VA physical examination and past diagnostic testing, and consideration of the Veteran's contentions.  The examiner considered whether the Veteran's in-service treatment for gynecological issues, to include an in-service procedure, could be related to the subsequent infection that occurred in 1998 ultimately leading to a hysterectomy. The examiner provided a detailed rationale for all opinions rendered.  Also significant, no medical professional has ever linked the Veteran's hysterectomy or residuals thereof to any incident of the Veteran's military service.

The Board finds the Veteran competent to describe her symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service events or symptoms since service.  Indeed, service treatment records support the Veteran's descriptions of in-service treatment.  The Veteran concedes, however, that the hysterectomy occurred in 1998, nearly two decades after service, after a sudden onset of pelvic pain.  While she had prior issues with pelvic pain and infection, she is not competent to determine whether the 1998 hysterectomy is related to her past medical history.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In short, the medical evidence indicates the Veteran underwent a hysterectomy nearly two decades after service due to an acute infection.  Although in-service treatment, complaints, and symptoms were considered and are evident in the service treatment records, no medical examiner has ever associated the subsequent hysterectomy to her military service.  Indeed there are medical opinions to the contrary.  

Thus, even fully considering the Veteran's lay description of military events, symptoms, and injuries, the evidence does not support her claim.  The Board acknowledges the Veteran believes her hysterectomy is related to her military service, but she is not competent to relate the etiology of the hysterectomy to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a hysterectomy and its residuals is denied.




REMAND

As explained above, the Veteran claims she has suffered with chronic gynecological issues since her military service manifested by, among other things, urinary incontinence.  Service treatment records confirm ongoing complaints and treatment for vaginal bleeding, pelvic pain, urinary incontinence, and infection throughout her military service.  Although no abnormality was found at separation, the Veteran was subsequently treated for and complained of similar symptoms after service.

As noted above, the Board finds the most credible and persuasive medical evidence of record indicates the Veteran's 1998 hysterectomy was a result of an acute post-service infection unrelated to her military service.  With regard to any other chronic gynecological condition, to include any chronic condition manifested by urinary incontinence, the Board finds the medical evidence to be ambiguous.

An October 2012 VA examiner, on the one hand, opined that the Veteran's stress incontinence was probably secondary to her hysterectomy.  The examiner, however, incorrectly found no evidence in the service treatment records of such complaints.  In contrast, the Veteran was seen frequently complaining of gynecological problems.  Most significantly, urinary incontinence was noted in 1978 since "she had her cervix frozen."  The Veteran also was diagnosed with cystitis following an urelthroscopy in 1978.  While she was not diagnosed with a chronic condition on separation, she clearly had complaints of urinary dysfunction well before her 1998 hysterectomy.  

In September 2013, an addendum VA opinion was obtained where the examiner at that time similarly noted the Veteran's multiple in-service visits and complaints for cystitis, urethritis and stress incontinence, beginning in 1978.  The examiner concluded that since the Veteran's urinary stress incontinence, dysuria, and urinary tract infections occurred prior to the 1998 hysterectomy, they are less likely than not residuals of or related to her 1998 supracervical hysterectomy.  The September 2013 examiner similarly noted that pustule on labia was complained of in March 1975, prior to the 1998 hysterectomy, and therefore also was unrelated to the hysterectomy.  Finally, the September 2013 VA examiner made note of the fact that the Veteran underwent a trachelectomy in September 2004 after 2004 treatment revealed mild dysplasia.  The examiner found the trachlectomy to be a response to the Veteran incurring the Human Papilloma Virus, again.  The examiner found it unlikely that the 2004 treatment was related to the 1977 diagnosis of dysplasia because if the 1977 dysplasia continued to exist it would have evolved to severe cervical dysplasia over a course of 20 years.  "It is more likely that the CIN I diagnosed in 2004 was a repeat exposure of the sexually transmitted Human Papilloma Virus."

The medical evidence leaves ambiguities with regard to current diagnoses and etiology.  While the Board finds the September 2013 opinion clear and persuasive with regard to the etiology of the Veteran's 1998 hysterectomy, it is unclear whether the Veteran has other gynecological or genitourinary chronic conditions that are related to the Veteran's in-service treatments.  With regard to the 2004 trachelectomy specifically, while the September 2013 opinion finds the dysplasia diagnosed in June 2004 to be different than the dysplasia diagnosed in 1977, it remains unclear whether the Veteran underwent such vigorous treatment in 2004, to include surgery, because this was a "repeat" incident.  In other words, it is unclear whether the Veteran's 1977 military treatment for dysplasia predisposed her to a more severe infection in 2004.  

A new VA examination and medical opinion is necessary to clarify what, if any, current gynecological and genitourinary conditions the Veteran has or had during the pendency of this appeal and the likely etiology of each diagnosis rendered.

The AMC should also take this opportunity to obtain any and all recent VA outpatient treatment records from February 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA outpatient treatment records from February 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a gynecological VA examination to clarify diagnoses and etiology of any chronic gynecological or genitourinary disability found or was in existence at any time during this appeal.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show gynecological and urinary incontinence complaints from 1975 to 1979, post-service treatment for similar complaints from 1987, VA examinations, and the VA September 2013 medical opinion.  The examiner is also asked to consider the Veteran's lay statements describing in-service symptoms and symptoms since service. 

After a thorough examination, review of the claims folder, consideration of the Veteran's lay statements, and necessary diagnostic tests, the examiner is asked to address the following:

- Does the Veteran now have or had during any time during the pendency of this appeal chronic gynecological and/or genitourinary conditions? If so, the examiner is asked to itemize any and all gynecological and/or genitourinary diagnoses found.  
- As to each diagnosis rendered, is it at least as likely as not (50 percent probability or more) that the gynecological or genitourinary diagnoses were first incurred in or otherwise attributable to the Veteran's military service?
- If not, as to each diagnosis rendered, is it at least as likely as not (50 percent probability or more) that the Veteran's in-service treatment for dysplasia, urinary infections, and/or vaginal infections, predisposed the Veteran to post-service infections and, specifically, the September 2004 trachlelectomy?  

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


